130 F.3d 1364
William H. ALDRICH;  Helen Clays;  Jatina Greenhalgh;  DawnLattin;  Leonard Sisk, Plaintiffs-Appellants,v.Richard L. BOWEN, in his representative capacity asPresident of Idaho State University (ISU);  Idaho StateBoard of Education;  John Does;  Jane Does;  GordonHinckley;  The Church of Latter Day Saints (LDS or MormonChurch), Defendants-Appellees.
No. 96-35491.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Dec. 4, 1997.Decided Dec. 12, 1997.

Susan B. Loob, Los Angeles, CA;  Timothy Ford, MacDonald, Hoague & Bayless, Seattle, WA, for the plaintiffs-appellants.
Donald W. Lojek, Lojek & Strother, Boise, ID, for defendants-appellees Bowen and Idaho State Board of Education.
R.B. Rock, Moffatt, Thomas, Barrett, Rock & Fields, Boise, ID, for defendant-appellee The Church of Jesus Christ of Latter-Day Saints.
Appeal from the United States District Court for the District of Idaho;  Mikel H. Williams, Magistrate Judge, Presiding.  D.C. No. CV-95-00291-MHW.
Before:  GOODWIN, REAVLEY* and KLEINFELD, Circuit Judges.


1
This appeal is dismissed for want of jurisdiction.  The case was assigned to a magistrate judge pursuant to a general order of the District Court for the District of Idaho, and proceeded to judgment.  The magistrate judge had no jurisdiction to hear the case because the record contains no written consent of the parties as required by 28 U.S.C. § 636(c)(1) and Fed.R.Civ.P. 73(b).  See Alaniz v. California Processors, Inc., 690 F.2d 717, 720 (9th Cir.1982);  Columbia Record Productions v. Hot Wax Records, 966 F.2d 515, 517 (9th Cir.1992);  Estate of Conners by Meredith v. O'Connor, 6 F.3d 656, 658 (9th Cir.1993).  Because the magistrate judge acted without jurisdiction, the judgment is a nullity, and because the district court had no jurisdiction to enter judgment, this court has no jurisdiction to hear the appeal.


2
DISMISSED, no party to recover costs in this court.



*
 Honorable Thomas M. Reavley, Senior United States Circuit Judge for the Fifth Circuit, sitting by designation